Title: From Thomas Jefferson to Elisha Boudinot, 25 February 1799
From: Jefferson, Thomas
To: Boudinot, Elisha



Sir
Philadelphia Feb. 25. 99.

I have duly recieved your favor of the 19th. and am very sensible of your kind attention to the subject on which I had taken the liberty of troubling you. as soon as you recieve mr Roosevelt’s answer I shall be further thankful for the communication of it. I should with great pleasure have made a visit to Newark in order to see these mines, & have accepted the polite offer of your company to the place, in a milder season, & less busy scene, but the business of the Senate confines us every day but Sunday; and by the close of the session the desire of getting home becomes too strong to admit of any delay which is not unavoidable.
I am with sentiments of great respect Sir Your most obedt. servt

Th: Jefferson

